          Case 1:20-cv-03538-GLR Document 2 Filed 12/07/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


 FEDERAL TRADE COMMISSION,
                                                                 1:20-cv-3538
                                                       Case No. ________________
         Plaintiff,

 v.

 RAGINGBULL.COM, LLC, et al.,

         Defendants.



 PLAINTIFF’S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING
    ORDER WITH ASSET FREEZE, APPOINTMENT OF A TEMPORARY
   RECEIVER, OTHER RELIEF, AND ORDER TO SHOW CAUSE WHY A
          PRELIMINARY INJUNCTION SHOULD NOT ISSUE
       Plaintiff, Federal Trade Commission (“Commission” or “FTC”), having filed a Complaint

for Injunctive and Other Equitable Relief pursuant to Sections 13(b) and 19 of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. § 53(b) and 57b, and Section 4 of the Restore Online

Shoppers’ Confidence Act (“ROSCA”), 15 U.S.C. § 8404, hereby moves, pursuant to Fed. R.

Civ. P. 65(a)(1), for a temporary restraining order, asset freeze, other equitable relief, and an

order to show cause why a preliminary injunction should not issue against defendants

RagingBull.com, LLC f/k/a Lighthouse Media, Sherwood Ventures, LLC, Jason Bond LLC,

MFA Holdings Corp, Winston Research Inc., Winston Corp., Jeffrey M. Bishop, Jason Bond

f/k/a Jason P. Kowalik, and Kyle W. Dennis (“Defendants”). Pursuant to Local Rule 105.6, the

FTC requests a hearing by videoconference on this emergency motion.

       As described in greater detail in the Commission’s Memorandum in Support of Plaintiff’s

Motion for TRO and Order to Show Cause (“TRO Memo”), Defendants are violating Section 5

of the FTC Act by making false or unsubstantiated earnings claims to induce consumers to

purchase their investment trading services. In addition, Defendants are violating the Restore
          Case 1:20-cv-03538-GLR Document 2 Filed 12/07/20 Page 2 of 4




Online Shoppers’ Confidence Act (“ROSCA”) because they engage in negative option marketing

and fail to provide a simple mechanism to stop recurring charges on consumers’ credit cards.

Defendants’ scam has caused more than $137 million in consumer injury.

       To immediately protect consumers and prevent the dissipation of assets, and pursuant to

Sections 13(b) and 19 of the FTC Act, 15 U.S.C. § 53(b) and 57b, the Commission seeks a TRO,

which would temporarily: (1) enjoin Defendants from making any misleading earnings claims

that lack a reasonable basis and are unsubstantiated; (2) enjoin Defendants from misrepresenting
that consumers without prior experience in stock or options trading, who spend only a short

amount of time each day, or who start with a small balance can earn significant income using

Defendants’ services; (3) enjoin Defendants from failing to provide a simple mechanism for

consumers to cancel Defendants’ subscription services to avoid being charged and stop any

recurring charges; (4) freeze the Corporate Defendants’ assets; (5) preserve the Individual

Defendants’ assets; (6) appoint a temporary receiver; (7) allow the receiver and the FTC access

to Defendants’ business premises and records; (8) allow for limited expedited discovery; (9)

provide related equitable relief; and (10) order Defendants to show cause why a preliminary

injunction should not be issued. Such an order is necessary to stop the Defendants’ unlawful

conduct and prevent the dissipation of assets and destruction of records, thereby preserving the

Court’s ability to provide effective relief to consumers nationwide victimized by the Defendants’

deceptive practices. As discussed in the TRO Memo, courts in this district have granted similar

relief to the FTC in the past.




                                                    2
Case 1:20-cv-03538-GLR Document 2 Filed 12/07/20 Page 3 of 4
Case 1:20-cv-03538-GLR Document 2 Filed 12/07/20 Page 4 of 4
